IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

M. R., MOTHER OF D. R. AND            NOT FINAL UNTIL TIME EXPIRES TO
D. R.,                                FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D17-1325
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed July 5, 2017.

An appeal from the Circuit Court for Gilchrist County.
Monica J. Brasington, Judge.

Lindsey Lander, Trenton, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.